Citation Nr: 0410014	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  02-19 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date earlier than October 22, 2001, 
for the grant of a total disability rating for compensation 
purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Richard A. La Pointe, Esquire


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from November 1966 to November 
1968.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The veteran's claim was remanded by the Board for further 
development in July 2003.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The veteran was granted a total disability rating based on 
individual unemployability due to service-connected disability by 
rating action in June 2002.  The total rating was made effective 
from October 22, 2001, the date of receipt of the veteran's claim.  
The veteran appealed the effective date assigned.  He maintains 
that he was unemployable in the year prior to October 22, 2001.  

The October 2002 statement of the case indicates that the 
veteran's VA vocational rehabilitation records were considered in 
the denial of his claim.  A review of the record reveals that the 
veteran's VA vocational rehabilitation records are not included 
with the claims file.  Such records must be included with the 
veteran's claims file so that they may also be reviewed by the 
Board prior to adjudication of the veteran's claim.

The Board further notes that the July 2003 Board decision 
instructed the RO to obtain all of the veteran's medical records 
from the VA Medical Centers in Brecksville, Ohio and Cleveland, 
Ohio for all treatment from October 2000 to present.  The record 
does not reveal that such a request was made to the VA medical 
centers specified.  The record contains a printout list of the 
veteran's appointments at a VA facility from November 1987 to 
November 2004.  A handwritten note at the top of the printout 
indicates that "[a]ll treatment reports 2000-2002 already of 
record at time SOC issued in October 2002."  The Board notes that 
the record contains some VA medical records for dates which the 
printout indicates that the veteran did not show.  This indicates 
that the printout is not a reliable indicator of the veteran's 
treatments at VA facilities.  The Board believes that formal 
requests for copies of all VA medical records pertaining to the 
veteran, dated from October 2000 to October 2001, must be made to 
the VA Medical Centers in Brecksville, Ohio and Cleveland, Ohio.  
The United States Court of Appeals for Veterans Claims (Court) has 
found that a remand "confers on the veteran or other claimant, as 
a matter of law, the right to compliance with the remand orders."  
Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the VA Medical Centers in Brecksville, 
Ohio and Cleveland, Ohio for all treatment records, including for 
post-traumatic stress disorder, for the period from October 2000 
to October 2001.  All copies obtained should be associated with 
the veteran's claims file.

2.  The RO should associate the veteran's VA vocational 
rehabilitation folder with the veteran's claims file.  

3.  If any new evidence is obtained, that RO must readjudicate the 
veteran's claim for an effective date prior to October 22, 2001 
for a total rating based on individual unemployability.  If the 
benefit sought is not granted to the veteran's satisfaction, the 
RO should provide the appellant and his representative, if any, a 
supplemental statement of the case on all issues in appellate 
status and be afforded the appropriate opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





